Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5-7, 13-15 and 18 are objected to because of the following informalities:  
In re claim 1 line 3, the recitation “the distal end” lacks antecedent basis;
In re claims 5-6 and 13, the recitation “the movement” lacks antecedent basis (three instances);
In re claims 7 and 14, the words “wherein actuation” should be changed to – wherein an actuation – (two instances);
In re claim 15 lines 14-16 and 20 the recitations “the manual jack pallet at the mateable coupling structure” and “a manual pallet jack” should be changed to – a manual jack pallet at a mateable coupling structure --  and  -- the manual jack pallet --.
In re claim 18 lines 1-3, the recitations “the movement of the piston rod”, “movement of the distal hitch body (line 2)” and “movement of distal hitch body (line 3)” should be changed to – a movement of the piston rod --,  -- a movement of the distal hitch body (line 2) --  and – the movement of the distal hitch body (line 3) --
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-8 and 15 recited “an interchangeable hitch mechanism”.  The claims and specification do not disclose how the hitch mechanism is “interchangeable”.   While the Applicant has the right to be his/her lexicographer, the meaning of the word must be defined in the specification.  In this instant, the word “interchangeable” has not been defined, while the conventional meaning is “of two things are able to be interchanged”.  It is the understanding of the Examiner that the invention includes two embodiments, with first hitch mechanism is attached to a pusher vehicle (figure 2a).  A second embodiment (figures 4-5b) the hitch mechanism having an actuator (110) is attached to a different pusher vehicle with different mounting arrangement.  To overcome the rejection, the word “interchangeable” should be deleted. 
	Claims 9-14 and 16-20, each requires all the limitations of claims 8 and 15, respectively, and therefore also subjected to the same ground of rejection.  For compact prosecution, the claims are being interpreted as --  a hitch mechanism --.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by McAllister (USPN. 10,106,002 B2 – hereinafter McAllister).
	McAllister discloses all of the structural as claimed, a hitch mechanism comprising: 
a distal hitch body (141); 
an angled coupling feature (144) defined at or near a distal end of the distal hitch body; 
a mateable coupling structure (150) disposed on the distal hitch body; 
a proximal hitch body (corresponding to structure 110a); 
a tensioned piston assembly comprising: 
a stationary piston (corresponding structure to element 160) body fixedly coupled to the proximal hitch body; and 
an extendable tensioned piston rod (rod connected to element 162 in figure 1) extending from the stationary piston body, the extendable tensioned piston rod fixedly coupled to the distal hitch body; and 
a pusher/pulling device coupling mechanism (corresponding to structure 102b) disposed at a proximal end of the proximal hitch body.

	In re claims 3-7, McAllister discloses all of the claimed limitations.

	In re claim 8, McAllister discloses a pusher/pulling device for coupling (intended use) to and propelling a manual jack pallet, the pusher device comprising: 
a pusher body; 
at least two wheels operably coupled to the pusher body [col 1 lines 23-40]; 
an actuator (vehicle drive means) operably coupled to at least one of the at least two wheels; 
a steering mechanism (steering means of a vehicle-car) coupled to the at least one of the at least two wheels; 
a pusher device coupling structure operably coupled (102b) to the pusher body; and 
a hitch mechanism removably coupled to the pusher device coupling structure, the hitch mechanism comprising:
a proximal hitch body (110a) comprising a pusher device coupling mechanism at a proximal end thereof, wherein the coupling mechanism is removably coupleable (col 4 lines 40-57) with the pusher device coupling structure;
a tensioned piston assembly comprising:
a stationary piston body (160) fixedly coupled to the proximal hitch body; and
an extendable tensioned piston rod (rod connected to element 162 in figure 1)
extending from the stationary piston body;
a distal hitch body (141) fixedly coupled to the extendable tensioned piston rod; and
a mateable coupling structure (150) disposed on the distal hitch body,


	In re claim 9, McAllister discloses the distal hitch body further comprises an angled coupling feature (144) defined at or near a distal end of the distal hitch body.
	In re claim 10, McAllister discloses the mateable coupling structure comprises a notch (corresponding to an indentation/receiver 121 to receive the hitch ball).
	In re claims 11-14, McAllister discloses all of the claimed limitations.

	Claims 15-20 would be allowed if rewritten to overcome the 112(a) set forth above.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance of claim 15.
The prior art to McAllister discloses the general background of the claimed invention. However, McAllister does not teach a manual pallet jack pushing system comprising:
(a) a pusher device comprising a pusher device coupling structure; 
(b) a hitch mechanism removably coupled to the pusher device coupling structure, the interchangeable hitch mechanism comprising:
     (i) a proximal hitch body comprising a pusher device coupling mechanism at a proximal end thereof, wherein the coupling mechanism is removably coupleable with the pusher device coupling structure;
   (ii) a tensioned piston assembly comprising:
      a stationary piston body fixedly coupled to the proximal hitch body; and
      an extendable tensioned piston rod extending from the stationary piston body;
  (iii) a distal hitch body fixedly coupled to the extendable tensioned piston rod, wherein the distal hitch body is removably coupleable to a manual jack pallet at the mateable coupling structure;
(iv) a mateable coupling structure disposed on the distal hitch body; and
(v) an actuation assembly operably coupled to the distal hitch body, wherein actuation of the actuation assembly can urge the distal hitch body between a raised position and a lowered position; and
   a hydraulic release actuation mechanism disposed on a manual pallet jack,
wherein the hydraulic release actuation mechanism is disposed in contact with a
hydraulic release button, wherein actuation of the hydraulic release actuation
mechanism causes actuation of the hydraulic release button (emphasis added).
	Claims 16-20 are depended on allowable claim 15 and thus, are also allowed.


Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/Primary Examiner, Art Unit 3611